Citation Nr: 1826085	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  12-25 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for Scheuermann's disease. 

2.  Entitlement to a total rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In November 2017, the Board remanded the appeal for additional development.   The record also raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, dated in August 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand to provide the Veteran with a new VA examination is required because the existing VA examinations, including the December 2017 VA examination, do not included range of motion testing in both active and passive motion, weight-bearing, and non-weight-bearing situations as well as opinions as to the Veteran's range of motion during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

Important for the Veteran to understand, this Court decision did not exist at the time the Board addressed this case.

In this regard, the Board finds the December 2017 VA examiner's opinion that the Veteran would have an additional 10 to 25 degrees lost motion during a flare-up insufficient to address the United States Court of Appeals for Veterans Claims (Court) holding in Sharp, supra, because the examiner does not say if this lost motion would be in forward flexion, backward extension, left or right lateral flexion, and/or left or right rotation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2017); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the TDIU claim, the Board finds that it is inextricably intertwined with the above claim.  Therefore, the Board finds that it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

While this issue is in remand status, the AOJ should also obtain and associate with the record any other outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-November 2017 treatment records of the Veteran from all Lexington VA Medical Centers.  

2.  After obtaining all needed authorizations from the Veteran, associate with the claims file any outstanding private treatment records. 

If possible, the Veteran herself should submit and new pertinent evidence the Board/VA does not have (if any). 

3.  Provide the Veteran with notice of the laws and regulations governing a claim for a TDIU.

4.  Thereafter, schedule the Veteran for a VA examination with a suitably-qualified medical professional to address the severity of the Veteran's Scheuermann's disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination, and the examiner should specifically note that such review was performed.  After a review of the claims file, any needed testing, and an examination of the Veteran, the examiner should provide answers to the following questions:

I.  Range of Motion Testing

(a)  The examiner should identify all back musculoskeletal pathology found to be present during the pendency of the appeal.

(b)  The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(c)  The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

(d)  The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

(e)  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited forward flexion, backward extension, left and right lateral flexion, and left and right rotation caused by functional loss during a flare-up and after repeated use over time.  

(f)  If the examiner cannot estimate the degrees of additional range of motion loss in forward flexion, backward extension, left and right lateral flexion, and left and right rotation during flare-ups and/or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).




II.  Other Testing

(g) The examiner should also state the nature, extent, and severity of any right and/or left lower extremity radiculopathy.

(h) Likewise, the examiner should state the nature, extent, and severity of any loss of sphincter and bladder control caused by his service-connected disability.

In providing the opinions, the examiner should consider the Veteran's competent lay claims regarding observable symptomatology.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, adjudicate the Veteran's claims.  If any benefit sought on appeal is not granted in full, the Veteran should be furnished with a Supplemental Statement of the Case that includes, among other things, notice of the laws and regulations governing a TDIU, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. 

The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

